NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3641-20

AYOTOLANI OGUNTUASE,

          Plaintiff-Appellant,

and

EBENEEZER O. OGUNTUASE,
as guardian ad litem for
AYOLOLA OGUNTUASE, a
minor,

          Plaintiff,

v.

THE ESTATE OF
ANTOINETTE J. DANGERFIELD,
DARCY L. DANGERFIELD, and
MARY L. OGUNTUASE,

     Defendants-Respondents.
______________________________

                   Argued October 4, 2022 – Decided October 20, 2022

                   Before Judges Rose and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Docket No. L-1355-19.
            Henry J. Kowalski, III, argued the cause for appellant
            (Rone & Kowalski, attorneys; Henry J. Kowalski, III,
            on the brief).

            Toni M. Gheen argued the cause for respondents (Law
            Office of Alphonso H. Ibrahim, attorneys; Toni M.
            Gheen, on the brief).

PER CURIAM

      In this automobile-accident case, plaintiff Ayotolani Oguntuase appeals

an order granting defendants' summary-judgment motion, arguing the motion

judge erred in finding plaintiff failed to meet the lawsuit-threshold standard of

N.J.S.A. 39:6A-8(a). We agree with the judge and affirm.

                                       I.

      We discern the facts from the summary-judgment record, viewing them in

the light most favorable to plaintiff. See Richter v. Oakland Bd. of Educ., 246

N.J. 507, 515 (2021). Plaintiff Ayotolani Oguntuase and defendant Antoinette

J. Dangerfield were involved in a motor-vehicle accident that occurred on May

28, 2017.1 Plaintiff was a passenger in one vehicle; Antoinette was the driver


1
   Antoinette Dangerfield passed away after the judge granted summary
judgment and before plaintiff filed this appeal. With leave of court, plaintiffs
amended the complaint to name the Estate of Antoinette J. Dangerfield as a
defendant. The complaint included claims filed on behalf of Ayolola Oguntuase.
The parties subsequently stipulated to the dismissal of those claims. Given the


                                                                           A-3641-20
                                       2
of the other vehicle, which was owned by defendant Darcy L. Dangerfield.

Plaintiff filed a complaint, alleging Antoinette had disregarded a red traffic light,

entered an intersection, and struck the vehicle in which plaintiff was a passenger.

Plaintiff claimed she was injured because of Antoinette's negligence. According

to her treating physician, as a result of the accident, plaintiff sustained a

contusion of the right elbow with a one-centimeter scar and a contusion of the

left knee with a 2.25-centimeter scar.

      In plaintiff's parents' automobile insurance policy, the limitation-on-

lawsuit option was selected. As a result of that selection and pursuant to

N.J.S.A. 39:6A-8(a), plaintiff was required to prove she had sustained "a bodily

injury which results in death; dismemberment; significant disfigurement or

significant scarring; displaced fractures; loss of a fetus; or a permanent injury

within a reasonable degree of medical probability, other than scarring or

disfigurement" to recover non-economic damages. N.J.S.A. 39:6A-8(a); see

also DiProspero v. Penn, 183 N.J. 477, 488 (2005) (finding the limitation-on-




dismissal of those claims, we refer to only Ayotolani as plaintiff. When we use
the parties' first names, we do so for ease of reading given the parties' common
last names. We mean no disrespect.


                                                                               A-3641-20
                                         3
lawsuit threshold bars a recovery for pain and suffering unless the plaintiff

suffers an injury resulting in one of the six categories enumerated in the statut e).

      After the close of discovery, the Dangerfield defendants moved for

summary judgment, contending plaintiff's injuries did not meet the lawsuit -

threshold standard of N.J.S.A. 39:6A-8(a). In opposition to the motion, plaintiff

submitted, among other things, copies of thirteen photographs of her scars and

portions of the transcript of her deposition. At the time of her deposition,

plaintiff was a twenty-year-old college student studying nursing and a logistics

specialist in the Navy Reserve. Plaintiff testified she no longer wears shorts or

goes to the beach because she is self-conscious about her scars and that her

elbow hurts when she engages in certain exercises.             Plaintiff argued an

objectively-reasonable person would regard the scars as substantially detracting

from her appearance such that she met the standard of N.J.S.A. 39:6A-8(a).

      After hearing argument, Judge Stanley L. Bergman, Jr. asked plaintiff's

counsel to submit authenticated and higher-quality photographs of plaintiff's

scars. Plaintiff's counsel indicated he had submitted a hard copy of plaintiff's

opposition papers, which included color photographs. The judge subsequently

located that submission and viewed those photographs, describing them as being

"of much better quality." In rendering his decision, the judge relied on those


                                                                              A-3641-20
                                         4
photographs. The judge conducted a supplemental hearing via Zoom, giving

plaintiff the opportunity to show him her scars, "in an effort to utilize every

medium available in order to accurately view the injuries."2

      During the supplemental hearing, the judge described plaintiff's elbow

scar as "one centimeter circular, ha[ving] a slightly different coloration on that.

I don't see a lot of raising on it . . . ." Plaintiff's counsel added the scar was "a

little bit raised . . . like a water droplet in its shape and it is discolored from the

surrounding skin." The judge described a scar on the knee as not "circular" but

"more of a flattened oval shape" with "just a slight amount of discoloration in

the area." The scar did not appear on Zoom as raised as it did in the photographs.

The judge stated he could not "tell as much here that it was raised slightly, I

thought, maybe a little bit more than a droplet as described by" plaintiff's

counsel. The judge agreed with plaintiff's treating physician that the scar was

2.25 centimeters in size. Plaintiff's counsel identified a second knee scar. The

judge described that scar as darker, "a slightly different color." The judge

estimated that scar was approximately half the size of the other knee scar, so

"maybe one and a half to one and a quarter centimeters." The judge did not "see



2
  Counsel provided us with the color photographs and a copy of the transcripts
of the hearings but not a video copy of the supplemental hearing.
                                                                                 A-3641-20
                                          5
a lot of raising" in that scar but agreed with plaintiff's counsel that the scar was

"slightly raised."

      The day after the supplemental hearing, the judge issued an order and

written decision granting defendants' motion. In his written opinion, the judge

gave this description of the scars:

             [T]he elbow has [a] small blemish approximately one
             centimeter in circumference as certified to by her
             doctor. The scar is mildly, if at all, raised. The [rise]
             if any is about the size of a drop of water as stated by
             plaintiff's attorney at oral argument. The scar is on the
             back of her right arm on her elbow which is minimally
             noticeable unless plaintiff bends and raises her arm.
             The court finds that even when viewing the scar directly
             that such is hardly apparent. The elbow scarring would
             not be noticeable unless one was specifically looking
             for it. The color shade of the scar and surrounding area
             is very slightly different in color, if at all different.

                     ....

                    Turning to the scarring on plaintiff['s] upper right
             portion of the left knee the court comes to the same
             conclusion as it did as to the elbow. From a review of
             the photographs and direct video observation, the scar
             on the inner part of her left knee is also small. Although
             larger than her elbow scar, the scar was measured by
             plaintiff's doctor and found to be 2 1/4 centimeters in
             length in the shape of a slightly flattened oval which the
             photos and video observation corroborate. The photos
             and video observation depict a slightly raised scar that
             the court finds would only be noticeable if one was
             specifically searching for such. As with the elbow scar,


                                                                              A-3641-20
                                         6
            the color shade of the knee scar and surrounding area is
            very slightly different in color, if at all different.

                   ....

                   The court also considered an additional scar on
            the left knee which was located diagonally downward
            left to the previous scar. Although no measurement of
            that scar was provided in the plaintiff's doctor's
            submission, the court and all parties agreed on the
            record that the scar was oblong in shape and
            approximately 1 - 1 1/2 centimeters in length. The
            properties of this scar are the same as the other two
            scars described herein.

      Applying an objectively-reasonable-person standard and considering

plaintiff's scars "individually or collectively," the judge found the scars did not

make plaintiff "unattractive, objectionable, or a subject of pity or scorn" and did

not "substantially detract from plaintiff's appearance or impair or injure the

beauty, symmetry, or appearance of the plaintiff so as to render the bearer

unsightly, misshapen or imperfect deforming her in some manner." The judge

concluded the "scarring is not significant as a matter of law, when looking at the

appearance coloration, existence and size of the scars from an objective,

empirical standpoint" and, accordingly, granted defendants' motion. This appeal

followed.




                                                                             A-3641-20
                                        7
                                        II.

      We review a grant of summary judgment "de novo and apply the same

standard as the trial court." Rios v. Meda Pharm., Inc., 247 N.J. 1, 13 (2021).

Summary judgment should be granted "if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016) (quoting R. 4:46-2(c)). "An issue of material fact is 'genuine only

if, considering the burden of persuasion at trial, the evidence submitted by the

parties on the motion, together with all legitimate inferences therefrom favoring

the non-moving party, would require submission of the issue to the trier of fact.'"

Grande v. St. Clare's Health Sys., 230 N.J. 1, 24 (2017) (quoting Bhagat v.

Bhagat, 217 N.J. 22, 38 (2014)).

      In 1998, our Legislature enacted the Automobile Insurance Cost

Reduction Act (AICRA), N.J.S.A. 39:6A-1.1 to -35, with the goal of

"preserv[ing] the no-fault system while at the same time reducing unnecessary

costs which drive premiums higher." Haines v. Taft, 237 N.J. 271, 287 (2019)

(quoting N.J.S.A. 39:6A-1.1(b) (1998)). In AICRA, the Legislature "adhered to


                                                                             A-3641-20
                                        8
the recognized 'philosophical basis of the no-fault system . . . a trade-off of . . .

providing medical benefits in return for a limitation on the right to sue for non -

serious injuries.'"   Ibid. (quoting N.J.S.A. 39:6A-1.1(b) (1998)).         N.J.S.A.

39:6A-8(a), "the 'limitation on lawsuit' or 'verbal threshold' of AICRA, . . . is a

cost-containment measure that provides lower premium payments in exchange

for a limitation on the insured's right to sue for noneconomic damages." Agha

v. Feiner, 198 N.J. 50, 60 (2009) (quoting DiProspero, 183 N.J. at 480-81

(2005)). In cases, like this one, in which the limitation-on-lawsuit provision

applies, a plaintiff must prove he or she sustained one of the types of injuries

listed in N.J.S.A. 39:6A-8. DiProspero, 183 N.J. at 488.

      Plaintiff contends her scars constitute "significant disfigurement or

significant scarring" under N.J.S.A. 39:6A-8. To meet that standard, plaintiff

must demonstrate "an objectively reasonable person would regard" her scars "as

substantially detracting from [her] appearance, or so impairing or injuring" her

"beauty, symmetry, or appearance . . . as to render . . . her unsightly, misshapen,

or imperfect." Soto v. Scaringelli, 189 N.J. 558, 564 (2007). "[I]n making that

objective determination, a number of factors are relevant, 'including appearance,

coloration, existence and size of the scar, as well as, shape, characteristics of the

surrounding skin, remnants of the healing process, and any other cosmetically


                                                                               A-3641-20
                                         9
important matters.'" Id. at 574 (quoting Gilhooley v. Cnty. of Union, 164 N.J.

533, 544 (2000)); see also Puso v. Kenyon, 272 N.J. Super. 280, 291 (App. Div.

1994) (describing the characteristics of a scar that serve as "objective factors

which may be utilized by the court in considering whether the scar is significant

in a summary judgment motion in a verbal threshold case"). "[T]he record on

appeal [must] contain both the motion court's description of its observations as

well as preserved visual evidence of the scar." Soto, 189 N.J. at 576. The

"court's observations . . . serve as the predicate for a determination whether the

scar is objectively significantly disfiguring so as to defeat defendant's motion

for summary judgment." Id. at 573 (quoting Puso, 272 N.J. Super. at 292).

      This record contains both "visual evidence" of plaintiff's scars – the

photographs provided to the trial court and this court – and "the motion court's

description of its observations." Id. at 576. Judge Bergman placed on the record

during the supplemental hearing, with input from counsel, and set forth in his

written opinion extensive and detailed descriptions of the scars as he observed

them. Considering his observations and the photographs in the record, we agree

with Judge Bergman that the scars objectively do not make plaintiff

"unattractive, objectionable, or a subject of pity or scorn" and do not

"substantially detract from plaintiff's appearance or impair or injure the beauty,


                                                                            A-3641-20
                                       10
symmetry, or appearance of the plaintiff so as to render [her] unsightly,

misshapen or imperfect deforming her in some manner." Thus, plaintiff's scars

are not significant as a matter of law and do not enable plaintiff to vault AICRA's

limitation-on-lawsuit threshold.

      Plaintiff contends the judge viewed the scars only individually and did not

consider the collective appearance of the two scars on plaintiff's knee. Contrary

to that contention, Judge Bergman expressly based his opinion on his

observations of the scars "individually or collectively." Viewing the same

photographs that were before Judge Bergman, we reach the same conclusion,

whether viewing the scars individually or collectively.

      Our decision is not intended to minimize plaintiff's feelings about the

scars. We recognize that "every scar may be perceived subjectively by the scar

victim as being 'unattractive, objectionable, or the subject of pity or scorn.'"

Puso, 272 N.J. Super. at 291 (quoting Agudelo v. Pan Am. World Airways, Inc.,

460 N.Y.S.2d 416, 419 (1983)). Although plaintiff subjectively may view her

scars as unattractive, courts must consider "on an objective basis" whether scars

are sufficiently significant to satisfy the limitation-on-lawsuit threshold of

AICRA. Soto, 189 N.J. at 574. Because plaintiff failed to meet that objective

standard, summary judgment was appropriate.


                                                                             A-3641-20
                                       11
Affirmed.




                 A-3641-20
            12